357 A.2d 451 (1976)
Violet M. CAVANAGH
v.
Robert D. CAVANAGH.
No. 75-326-A.
Supreme Court of Rhode Island.
May 12, 1976.
Breslin, Sweeney & Gordon, Robert H. Breslin, Jr., Warwick, for petitioner.
George Ajootian, Providence, for respondent.

ORDER
The respondent's motion for a stay of enforcement of all Family Court decrees, relating to the sale of the real estate of the parties to this action, during the pendency of the appeal to this court, is granted.
*452 The motion of counsel for respondent to withdraw his appearance as counsel is granted. Said withdrawal will be effective two weeks from the date of this Order, so that respondent may be given an opportunity to engage new counsel.
The motion of the petitioner to remand the record in this case to the Family Court is denied. No further motions will be filed or hearings held in the Family Court relative to this case unless the record of this case is remanded to the Family Court pursuant to Rule 11(d) of this court.
This case is assigned to the calendar for October 1976 for hearing on the merits.